Citation Nr: 1734884	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  12-17 975A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for liposarcoma, right hip, to include as a result of herbicide exposure.

2.  Entitlement to service connection for peripheral neuropathy of the upper extremities, to include as a result of herbicide exposure.

3.  Entitlement to service connection for peripheral neuropathy of the lower extremities, to include as a result of herbicide exposure. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, Veteran's Wife, and Veteran's Sister-In-Law


ATTORNEY FOR THE BOARD

B. Riordan, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1958 to September 1968, including service in the Republic of Vietnam.  

This matter comes to the Board of Veterans' Appeals (Board) from June 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  In July 2017, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

The Veteran's claims for entitlement to service connection for neuropathy of the upper and lower extremities are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

This appeal has been advanced on the Board's docket pursuant to.  
38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2016).


FINDINGS OF FACT

1.  The Veteran's military service from October 1958 to September 1968 included service in the Republic of Vietnam, and as a result he is presumed to have been exposed to herbicides.

2.  The evidence is at least in relative equipoise as to whether the Veteran's liposarcoma is related to service. 


CONCLUSION OF LAW

The criteria for presumptive service connection for liposarcoma are met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSION
 
The Veteran seeks entitlement to service connection for liposarcoma, right hip, to include as a result of herbicide exposure.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.  § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

The Veteran has a current disability.  He was diagnosed with residual liposarcoma, right hip, by a private medical physician in March 1996, following a February 1996 surgery to remove a large lipoma from his right hip and buttock.  

Applicable regulations provide that a veteran who served on active duty in Vietnam during the Vietnam era is presumed to have been exposed to herbicide agents.  38 C.F.R. § 3.307 (a)(1)(6)(iii).  Exposure to herbicides is conceded if a Veteran served in the Republic of Vietnam or the waters offshore during the period beginning on January 9, 1962, and ending on May 7, 1975.  38 C.F.R. § 3.313 (a); see also Haas v. Peake, 525 F.3d 1168, 1197 (Fed. Cir. 2008).  

If a Veteran was exposed to a herbicide agent during active service, soft tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma) shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  The term "soft-tissue sarcoma" includes the Veteran's current liposarcoma.  See 38 C.F.R. § 3.309(e) n. 1.

In the present case, the Veteran's Department of Defense Form 214 (DD-214) indicates the Veteran earned a Vietnam Service Medal.  Further, in the Veteran's July 2017 hearing testimony, the Veteran stated he served on multiple aircraft carriers in the waters of Vietnam, and occasionally would have to move from those carriers to a destroyer while the carrier was under maintenance.  In the Veteran's June 2009 rating decisions, the RO verified that the Veteran served on the U.S.S. Richard B. Anderson (U.S.S. Anderson), DD-786, naval destroyer during his Vietnam service.  The Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents List, updated July 28, 2017, assembled by the VA, notes that the U.S.S. Anderson, DD-786, operated on the Mekong River Delta during May to June 1966 and is classified as a Category II ship.  See Id.  "Ships in this category entered Vietnam's inland waterways temporarily as part of their gunfire, interdiction, or support missions.  All Veterans who served aboard these vessels at the time of entry into Vietnam's inland waterways are eligible for the presumption of Agent Orange exposure."  Id.  

The probative evidence of record is at least in equipoise as to whether the Veteran was aboard U.S.S. Anderson when the vessel entered the Mekong River Delta.  In turn, the Board determines the Veteran has the necessary Vietnam service to meet the eligibility criteria of 38 C.F.R. § 3.313(a).  Accordingly, the necessary requirements to establish a claim for service connection based on the presumption of exposure to herbicides have been met.  38 C.F.R. § 3.307(a)(6)(iii).      

The preponderance of the evidence is in favor of the Veteran's claim.  Service connection for a liposarcoma of the right hip is granted.  


ORDER

Entitlement to service connection for a liposarcoma, right hip, is granted.


REMAND

The Veteran seeks entitlement to service connection for peripheral neuropathy of the upper and lower extremities, to include as a result of exposure to herbicide agents.

The Veteran was exposed to herbicide agents during his period of active service.  Early-onset peripheral neuropathy is among the listed disabilities eligible for presumptive service connection as a result of herbicide exposure.  See 38 C.F.R. § 3.309(e).  However, to meet the criteria for presumptive service connection, a veteran's early-onset peripheral neuropathy must manifest to a degree of 10 percent or more within a year after the veteran's last date of exposure to an herbicide agent.  38 C.F.R.  §§ 3.307(a)(6)(ii), 3.309(e).  

In the present case, the probative evidence off record does not establish that the Veteran's peripheral neuropathy had manifested to a degree of at least 10 percent within one year of his last exposure.  The Veteran's July 2017 hearing testimony indicates he did not begin experiencing symptoms of peripheral neuropathy until the early 1970s, more than one year after the Veteran's discharge from active service in September 1968.  Although service connection for peripheral neuropathy of the upper and lower extremities may not be granted on a presumptive basis, the Veteran is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  In addition, during the Veteran's July 2017 hearing testimony, the Veteran indicated his peripheral neuropathy may be the result of his liposarcoma.  Accordingly, a VA examination is also necessary to determine if the Veteran's peripheral neuropathy of his upper and lower extremities is directly related to herbicide exposure or caused or aggravated by his liposarcoma. 

VA is obliged to provide an examination or obtain a medical opinion in a claim of service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim. 38 U.S.C.A. § 5103A (d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  

Here, the record contains medical evidence that the Veteran has a current diagnosis of peripheral neuropathy that may be associated with his active service.  However, there is insufficient evidence to decide this claim without a VA examination and opinion as to etiology of the neuropathy. 
   
Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination regarding his claimed peripheral neuropathy in the upper and lower extremities.  The entire claims file as well as a copy of this REMAND must be provided to the examiner for review, and the examination report should reflect that such a review was accomplished. 

Following a review of the claims file, and examination of the Veteran if deemed necessary, the examiner is to provide opinions as to the following:

a.  Whether it is at least as likely as not (probability of at least 50 percent) that the Veteran's peripheral neuropathy of his upper extremities was incurred in, or caused by, the Veteran's active service, to include his presumed exposure to herbicide agents.  

It is not sufficient for the examiner to conclude that there is no direct relationship between herbicide exposure and the Veteran's peripheral neuropathy of the upper extremities merely because his disability is not included on the list of diseases and conditions that are presumptively associated with herbicide exposure.  

b.  Whether it is at least as likely as not that the Veteran's peripheral neuropathy of his lower extremities was incurred in, or caused by, the Veteran's active service, to include exposure to herbicide agents.

It is not sufficient for the examiner to conclude that there is no direct relationship between herbicide exposure and the Veteran's peripheral neuropathy of the upper extremities merely because his disability is not included on the list of diseases and conditions that are presumptively associated with herbicide exposure.  

c.  Whether it is at least as likely as not that the Veteran's peripheral neuropathy of his upper extremities was caused by his service-connected liposarcoma.

d.  Whether it is at least as likely as not that the Veteran's peripheral neuropathy of his upper extremities was aggravated by his service-connected liposarcoma.

e.  Whether it is at least as likely as not that the Veteran's peripheral neuropathy of his lower extremities was caused by his service-connected liposarcoma.

f.  Whether it is at least as likely as not that the Veteran's peripheral neuropathy of his lower extremities was aggravated by his service-connected liposarcoma.
  
A complete rationale must be provided for all opinions expressed.  The examiner shall consider the Board's determination that the Veteran was exposed to herbicide agents during his period active service in Vietnam.

2. Ensure that all requested actions have been accomplished in compliance with this remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet App 268 (1998).

3. Readjudicate the Veteran's claims on the basis of all evidence of record and all applicable laws and regulations.  If any determination remains unfavorable to the Veteran she and her representative should be furnished a supplemental statement of the case.  Thereafter, the Veteran and her representative should be given opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).
 
  
____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

Department of Veterans Affairs


